Citation Nr: 0310569	
Decision Date: 05/10/03    Archive Date: 06/02/03

DOCKET NO.  99-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1957 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims dated in July 2001.  It 
originally came to the Board on appeal from a January 1999 
rating decision by the Department of Veterans Affairs (VA) 
Sioux Falls, South Dakota, Regional Office (RO) which denied 
TDIU.  A February 2001 Board decision denying TDIU was 
vacated by the Court's July 2001 order.  


REMAND

Following receipt of this matter at the Board, the Board 
undertook development of this claim, pursuant to 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed.  Specifically, a 
medical examination was conducted in March 2003, and a report 
of that examination has been added to the record.  
Furthermore, counsel for appellant has submitted additional 
evidence and argument, including a September 2002 medical 
report from Kevin J. Chang, M.D., which has not yet been 
reviewed by the RO.  In view of the recent decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), the Board will remand 
this matter to the RO for further action.

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since statement of the case 
(SOC).  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claim in light of the 
new VA examination report as well as the 
private medical evidence added to the 
claim since the SOC was issued.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



